                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

 INÉS MARÍA JELÚ IRAVEDRA,

       Plaintiff,

              v.
                                         CIVIL NO. 16-1585(RAM)

 MUNICIPALITY OF GUAYNABO, et
 al.,

       Defendants.



                            OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge.

     Pending before the Court is Plaintiff’s Motion In Limine to

Exclude Reference to Non-Existent Work Performance Evaluations

(“Motion In Limine”). (Docket No. 253). Having reviewed the motion,

the Municipality of Guaynabo’s Opposition at Docket No. 264, and

the applicable law, the Court finds that the Municipality did not

meet its duty to preserve Plaintiff’s seven (7) monthly performance

evaluations from May 16, 2015 through December 15, 2015. The

Municipality’s failure to produce those evaluations has hampered

Plaintiff’s    ability    to    mount   an   adequate   defense      to   the

Municipality’s     arguments.   Therefore,    the   Court   hereby    GRANTS

Plaintiff’s Motion In Limine to exclude Plaintiff’s monthly job

performance evaluations at Docket No. 253. However, although both

parties will be precluded from discussing the evaluations and their
Civil No. 16-1586 (RAM)                                                                    2


specific contents, they are not barred from presenting evidence as

to Jelú’s job performance.

                                     I. BACKGROUND

      On    March      31,   2016,     Inés   María    Jelú-Iravedra           (“Jelú”    or

“Plaintiff”) filed a Complaint against her former employer, the

Municipality of Guaynabo (“the Municipality” or “Defendant”) for

alleged sex-based discrimination, sexual harassment in the form of

hostile     work       environment,       retaliation,           and     vicarious      tort

liability. (Docket No. 1). Plaintiff also presented a claim for

damages against the alleged harasser, co-defendant Héctor O’Neill-

Rosa (“O’Neill-Rosa”). Id.

      According        to    the     Joint     Proposed      Pre-Trial         Conference

Memorandum filed on April 22, 2019, the Municipality intends to

use “Plaintiff’s performance evaluations during [the] probationary

period” as documentary evidence. (Docket No. 251 at 90). Plaintiff

asserts that seven (7) written performance evaluations for the

period     of    May   16    through    December      15,    2015      prepared    by    her

supervisor, Ana Quintero (“Quintero”), have not been produced by

the Municipality and thus do not form part of the case record.1

(Docket No. 253 at 6). Therefore, in her Motion In Limine, Jelú

contends        that   the   missing     evaluations        as    well    as   Quintero’s

testimony        and    other      documents    she     prepared          regarding      the


1 These months overlap with Plaintiff’s original year-long probation period
for her position as Attorney III which began on December 16, 2014. (Docket
Nos. 1 ¶ 4.18 and 24 ¶ 4.18).
Civil No. 16-1586 (RAM)                                                               3


evaluations are inadmissible under the spoliation doctrine and the

best evidence rule. (Docket No. 253 at 6).

       In    their       Omnibus   Response     in      Opposition   to   Plaintiff’s

Motions in Limine at Docket Nos. 252-256, the Municipality concedes

that “it is uncontested that the performance evaluations are

unavailable.” (Docket No. 264 at 11). However, the Municipality

alleges that Plaintiff is in possession of the evaluation for May

16, 2015 through June 15, 2015. Id. Regarding the other six (6)

evaluations, the Municipality asserts that “these evaluations were

inadvertently lost and have not been found despite reasonable

searches      to     find      them.”     Id.   Despite      this    admission,     the

Municipality alleges that since there is no evidence showing that

the evaluations were lost or destroyed in bad faith, secondary

evidence     can     be    used    to   prove     the     contents   of   the   missing

evaluations. Id. Moreover, the Municipality argues that regardless

of    whether      the    evaluations     are     produced,    Quintero     and   other

supervisors can still testify about Plaintiff’s job performance.

                                    II. DISCUSSION

     A. Spoliation

        i.    Defining Spoliation and Relevant Evidence

       Spoliation         of   evidence    “can      be   defined    as   the   failure

to preserve evidence that is relevant to pending or potential

litigation.” Jimenez–Sanchez v. Caribbean Restaurants, LLC, 483

F.Supp.2d 140, 143 (D.P.R. 2007). Litigants are responsible for
Civil No. 16-1586 (RAM)                                                     4


protecting    relevant    evidence       from     destruction,      material

alteration, and loss. See Velez v. Marriott PR Mgmt., Inc., 590 F.

Supp. 2d 235, 258 (D.P.R. 2008); Silvestri v. Gen. Motors Corp.,

271 F.3d 583, 590 (4th Cir. 2001). Relevant evidence “is that which

may prove or disprove a party's liability theory.” E.E.O.C. v.

Ventura Corp., 2013 WL 550550, at *5 (D.P.R. 2013) (quoting Velez,

590 F. Supp. 2d at 258); see also,          Vazquez-Corales v. Sea-Land

Serv., Inc., 172 F.R.D. 10, 12 (D.P.R. 1997) (“It is plainly

obvious that evidence with the potential to disprove a plaintiff's

theory or to reveal a contributing cause of the damages for which

the defendant is not responsible is relevant to the case.”)

     By the Municipality’s own admission, it is uncontested that

Jelú’s performance evaluations for the period between May 16, 2015

and December 15, 2015 are unavailable and have not been produced

in this case. (Docket No. 264 at 11). The specific content of the

performance   evaluations    can   either       support   or   disprove   the

Municipality’s   claims     that   (1)   Plaintiff’s      performance     was

deficient and (2) Plaintiff was notified of her deficient job

performance evaluation before presenting her internal complaint

alleging sexual harassment. (Docket No. 253 at 1). Therefore,

Plaintiff’s   performance    evaluations     are     undoubtedly    relevant

evidence in this case. See Fed. R. Evid. 401 (“Evidence is relevant

if: (a) it has any tendency to make a fact more or less probable
Civil No. 16-1586 (RAM)                                                          5


than it would be without the evidence; and (b) the fact is of

consequence in determining the action.”).

    ii.     The Duty to Preserve Evidence

     The duty to protect and preserve relevant evidence “arises

not only during litigation but also extends to that period before

the litigation      when a party       reasonably should know that the

evidence may be relevant to anticipated litigation.” Perez-Velasco

v. Suzuki Motor Co., Ltd., 266 F. Supp. 2d 266, 268 (D.P.R. 2003).

(emphasis      added).    When   determining     if    litigation     should    be

reasonably     anticipated,      courts   must   conduct   a   fact    intensive

analysis that often takes into account the nature of the parties

involved. See e.g. Broccoli v. Echostar Commc'ns Corp., 229 F.R.D.

506, 510 (D. Md. 2005) (finding that the employer was placed on

notice    of    potential    litigation      arising    out    of    plaintiff's

allegations of sexual harassment); Webster v. Psychiatric Med.

Care, LLC, 386 F. Supp. 3d 1358, 1363 (D. Mont. 2019) (holding

that a sophisticated entity such as an employer should recognize

the possibility of a lawsuit when it takes an adverse employment

action against a professional employee).

     Moreover,      the   duty   to   preserve   evidence      can   also   arise

independent of litigation pursuant to (a) a contract, (b) a statute

or regulation, (c) a document retention policy, or (d) in the case

of attorneys, ethical duties. Margaret M. Koesel and Tracey L.

Turnbull,      Spoliation   of   Evidence:    Sanctions    and      Remedies   for
Civil No. 16-1586 (RAM)                                                           6


Destruction of Evidence in Civil Litigation 12 (Daniel F. Gourash

ed., 2nd Ed. 2006).

       In this case, the “Regulation to Establish the System of

Evaluation     and    Motivation       of      Employees   of    the   Autonomous

Municipality     of    Guaynabo”        (the     “Regulation”)    controls     the

procedure for evaluating municipal employees and how to conserve

said    evaluations.       (Docket    No.    214-3).   Regarding       the   formal

evaluation forms, Article 9(h) of the “Regulation” dictates that

“[t]he supervisor will keep a copy of the evaluation, hand over

one to the employee and send the original to the Office of Human

Resources    Administration          after   the   evaluation     is   conducted.

(Docket No. 214-3 at 4). Thus, beyond the general duty to preserve

evidence that a litigant in the Municipality’s position has, the

Municipality was obligated by its own internal regulation to

conserve both the original and a copy of every employee evaluation.

Id. Although the parties offer opposing views regarding how the

evaluations in this case went missing, the Municipality had the

regulatory    duty    to    preserve    said     evaluations,    independent     of

litigation.

       Furthermore, this Court is of the view that the Municipality,

in its capacity as an employer, is a sophisticated entity that

should reasonably foresee a potential litigation when it notifies

an employee of their deficient performance. This is particularly

true in Puerto Rico where, by virtue of Act No. 80 of May 30, 1976,
Civil No. 16-1586 (RAM)                                                                     7


employment      is   not    at    will   and    thus,      employees        may    only   be

terminated for just cause. P.R. LAWS ANN. tit. 29, § 185a et seq.

In this case, foreseeability was also heightened by the fact that

Plaintiff    Inés       María     Jelú-Iravedra       is    an    attorney        and     her

supervisor was the Director the Municipality’s Legal Division.

(Docket No. 251 at 5 and 78).

     Given that the Municipality concedes that the performance

evaluations      were      inadvertently       lost   or    otherwise        unavailable

despite   its    duty      to    preserve   them      in   light      of    (1)    its    own

regulations      requiring        the    Municipality       to    conserve        employee

evaluations,         and    (2)     a    reasonably        foreseeable            potential

litigation, the Court must conclude that spoliation occurred in

this case. (Docket Nos. 214-3 at 4 and 264 at 11).

   iii.     Sanctions for Spoliation in Light of Unfair Prejudice

     In accordance with its inherent power to manage proceedings,

the Court has the discretion to sanction a party for spoliation.

See Jimenez–Sanchez, 483 F.Supp.2d at 143. Therefore, “if the court

finds that a party is accountable for the spoliation it may impose

sanctions       to      avoid      unfair      prejudice         to        the    opposing

party.” Ventura Corp., 2013 WL 550550, at *6 (quoting Velez, 590

F.Supp.2d at 258). In this context, “[p]rejudice will be measured

by the degree in which [a party’s] ‘ability to mount an adequate

defense’ has been hampered”. Id. (quoting Perez-Velasco v. Suzuki

Motor Co., Ltd., 266 F. Supp. 2d 266, 269 (D.P.R. 2003)).
Civil No. 16-1586 (RAM)                                                        8


      The ability to verify, discuss, confront and question the

specific contents of a document is significantly hampered if said

document is not produced for review. Thus, Plaintiff’s ability to

mount   an   adequate   response      to   the   Municipality’s       deficient

performance   defense   has    been    impaired    by    the     Municipality’s

failure to comply with its duty to preserve said evaluations.

Moreover, Plaintiff argues that she has been deprived of the

ability to adequately confront her supervisor, Quintero, regarding

the evaluations during her deposition. (Docket No. 253 at 10).

Without the written evaluations, a cross examination about what

they contained or omitted would be conducted on a wing and a

prayer. Admitting evidence of the performance evaluations that

have not been preserved or produced would therefore constitute

undue prejudice.

      Sanctions for spoliation can “range from dismissal of the

action, exclusion of evidence or testimony or instructing the jury

on a negative inference to spoliation whereby jury may infer that

party that destroyed evidence did so out of realization that it

was unfavorable.” Perez v. Hyundai Motor Co., 440 F. Supp. 2d 57,

61 (D.P.R. 2006); see also Collazo–Santiago v. Toyota Motor Corp.,

149 F.3d 23, 28 (1st Cir. 1998) (“Under settled authority, the

district court has inherent power to exclude evidence that has

been improperly altered or damaged by a party.”). When determining

the   appropriateness   of    sanctions,    courts      should    consider   the
Civil No. 16-1586 (RAM)                                                               9


gravity of the prejudice to the non-offending party and the degree

of fault of the offending party. See Collazo-Santiago, 149 F.3d at

29 (1st Cir. 1998).

      Although courts should consider a party’s bad faith, or lack

thereof, when deciding how to sanction spoliation, “bad faith is

not essential.” Sacramona v. Bridgestone/Firestone, Inc., 106 F.3d

444, 447 (1st Cir. 1997). Under First Circuit caselaw, “bad faith

or comparable bad motive” is not required “to support a district

court's    decision      to    exclude    evidence        as    a    sanction       for

spoliation.” Ventura Corp., 2013 WL 550550, at *6 (quoting Trull

v. Volkswagen of America, Inc., 187 F.3d 88, 95 (1st Cir. 1999)).

Even when evidence is mishandled through carelessness, if the other

side is prejudiced, “the district court is entitled to consider

imposing      sanctions,      including       exclusion    of       the     evidence.”

Sacramona, 106 F.3d at 447.

      While the Municipality does not directly address Plaintiff’s

spoliation claim       in their       Opposition, it urges            the    Court to

consider   that      Plaintiff    has   not    presented       evidence      that   the

evaluations were lost in bad faith. (Docket No. 264 at 11).

However, once undue prejudice caused has been established, neither

bad   faith    nor    intent     is   required    to   impose        sanctions      for

spoliation. See Trull v. Volkswagen of America, Inc., 187 F.3d 88,

95 (1st Cir. 1999). Mere carelessness or negligence can warrant
Civil No. 16-1586 (RAM)                                                        10


sanctions, particularly where as here, the responsible party had

an explicit duty to preserve the evidence in controversy.

     In her Motion In Limine, Plaintiff posits that the appropriate

sanction in this case is the exclusion of evidence and related

testimony but does not ask this Court to give an adverse inference

instruction    to    the   jury.   (Docket   No.       253   at   6    and   10).

Specifically, Plaintiff requests that the performance evaluations

that have not been preserved nor produced be excluded from evidence

and that witnesses be barred from addressing or referencing said

evaluations.   Id.    Excluding    the   seven   (7)    monthly       performance

evaluations as well as testimony regarding their specific contents

is appropriate given that Plaintiff has not been able to review or

confront this evidence. It is worth noting that another judge in

this District found that excluding evidence and related testimony

was proper in an analogous situation. See Colon v. Blades, 268

F.R.D. 129 (D.P.R. 2010) (finding that the appropriate spoliation

sanction against a party for inability to produce lost documents

was to preclude them from offering the documents, or any related

testimony, as evidence).

  B. The Best Evidence Rule

     In addition to presenting her spoliation claim, Plaintiff

argues that the best evidence rule, codified in Fed. R. Evid. 1001

– 1008, also precludes the Municipality from presenting testimony

regarding the contents of the evaluations. (Docket No. 253 at 7-
Civil No. 16-1586 (RAM)                                                    11


8). The Best Evidence Rule dictates that “parties seeking to prove

the content of a writing must introduce into evidence the original

of that writing.”2 Gonzalez Morales v. Ashford Presbyterian Cmty.

Hosp., Inc., 2019 WL 1923458, at *2 (D.P.R. 2019). Under this rule,

litigants cannot use testimony to prove the contents of a document

in lieu of introducing the original document into evidence. See

e.g. Rodriguez v. Señor Frog's de la Isla, Inc., 642 F.3d 28, 34

(1st Cir. 2011); (“Think of a will contest where the will is not

in evidence and a witness tries to discuss the document's words

from memory—that is the sort of situation that the rule was

designed to address.”); Conway v. Consol. Rail Corp., 720 F.2d

221, 224 (1st Cir. 1983); Burrell v. Hampshire County, 307 F.3d 1,

7 n. 4 (1st Cir. 2002).

      As   an   exception   to   this    rule,   Fed.   R.   Evid.   1004(a)

establishes that “other evidence of the content of a writing” is

admissible if “all the originals are lost or destroyed, and not by

the   proponent   acting    in   bad   faith.”   (emphasis   added).    Thus,

“secondary forms of evidence, such as witness testimony, may be

admitted to prove the content of a writing when the original has

been lost or destroyed” in bad faith. Gonzalez Morales, 2019 WL

1923458, at *2. (emphasis added). The Municipality asserts that it

can present testimony to prove the content of Jelú’s performance


2 A duplicate of the writing is also admissible unless a “genuine question is
raised about the original’s authenticity or the circumstances make it unfair
to admit the duplicate.” Fed. R. Evid. 1003.
Civil No. 16-1586 (RAM)                                                      12


evaluations because there is no evidence that it destroyed the

evaluations or lost them in bad faith. (Docket No. 264 at 11).

When an original document has been lost or destroyed, the proponent

of secondary evidence (in this case the Municipality) has the

burden of showing that “it carried out an unfruitful, diligent

search for the original” and that              the “demonstrated loss or

destruction was not the product of its own bad faith.” Id. at 2-

3. The Municipality made no such showing in this case, and thus

cannot avail itself of Fed. R. Evid. 1004(a).

                             III. CONCLUSION

     Plaintiff’s     job   performance       evaluations   are   undoubtedly

relevant to both parties’ claims and defenses. Given that these

evaluations are currently lost or otherwise unavailable due to the

Municipality’s failure to comply with its own regulations and

applicable case law, the Court necessarily found that spoliation

of evidence had occurred. Due to the undue prejudice affecting

Plaintiff’s capacity to confront these evaluations and prepare an

adequate defense, this spoliation of evidence warrants a sanction.

After analyzing the severity of the prejudice and the circumstances

of the case, this Court determines that the exclusion of Jelú’s

evaluations   from   May   16,   2015   to    December   15,   2015   and   any

testimony regarding their contents is appropriate.

     However, this sanction is limited in scope. As contended by

the Municipality in their Opposition, neither Quintero nor Jelú’s
Civil No. 16-1586 (RAM)                                                          13


other   supervisors      are   barred   from   testifying      about     her   work

performance while she served as a municipal employee. (Docket No.

264 at 11). Witnesses in this case can still testify as to their

personal knowledge regarding Plaintiff’s job performance, as well

as any employment decisions that were made because of it. The

sanction simply prohibits them from bolstering their testimony by

invoking documents that the Municipality lost despite having a

duty to conserve them.

       Pursuant to the spoliation sanction ordered herein by this

Court, both the Municipality and Jelú are specifically precluded

from    offering   any    evidence      as   to:    (1)    Plaintiff’s    monthly

performance evaluations from May 16, 2015 through December 15,

2015, and/or (2) any testimony related to the specific content of

these   evaluations.     In    accordance    with    the    above,   Plaintiff’s

Motion In Limine at Docket No. 253 is GRANTED.

IT IS SO ORDERED.

       In San Juan Puerto Rico, this 10th day of October 2019.

                                     S/ RAÚL M. ARIAS-MARXUACH
                                     United States District Judge
